DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending. Claims 1-7 and 15-16 are withdrawn as directed to a non-elected invention.  Claim 12 is withdrawn as directed to a non-elected species.  Claims 8-11, 13-14, and 17-20 are pending and presently considered.

Election/Restrictions
Applicant’s election of Group II (Original claims 8-14 and 17-20) in the reply filed on March 4, 2022, was acknowledged; Applicant’s subsequent election of the species of “Example 2” in the response filed 8/15/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Following extensive search and examination, the elected species of Example 2 (i.e., the inhibition of arrhythmia in an Opto-MTF murine model of Catecholaminergic Polymorphic Ventricular Tachycardia (CPVT), expressing an R4561I mutation, by intraperitoneal injection of AAV9-GFP-AIP and isoproterenol stimulation, wherein “GFP-AIP” is understood to have the sequence as shown at Fig. 6H to be CTnT-GFP-YKKALHRQEAVDCL (wherein the AIP sequence is understood to correspond to SEQ ID NO: 14), as detailed at 53-53 of the Specification and at Figures 6H-18) has been deemed free of the prior art.
Per MPEP § 803.02, 
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Therefore, examination has been extended to the non-elected species of Liu et al., as discussed below, namely the non-elected species of RyR2R4496C+/- mice (i.e., a CPVT mouse model) being administered KN-93 (i.e., a CaMKII inhibitor) via an IP bolus in a manner sufficient to prevent ventricular tachycardia (see Rejection below).
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., RYR2R46511I in an unspecified organism), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Per MPEP § 803.02(III)(A), unless otherwise explicitly identified, examination has not been extended to additional non-elected species at this time.  However, during search and examination of the non-elected species identified above, art pertinent to additional non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution.
Claims 8-11, 13-14, and 17-20 are presently pending and considered.

Priority
	The priority claim to Provisional US Application 62/529,256 as filed 7/0/2017 is acknowledged. 

Information Disclosure Statement
	The IDS filed 1/02/2020; 1/26/2021; 10/19/2021; and 8/22/2022 are acknowledged and presently considered.

Sequence Listing
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424). Specifically, the instant application discloses sequences at Figure 6H that is not accompanied by a sequence identifier.
Additionally, SEQ ID NOs: 14-28 are present in the sequence listing but are currently absent from the originally filed disclosure.
Appropriate correction is required.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claims 8-10 are representative of the pending claim scope:
8. (Original) A method for modulating a cardiac arrhythmia in a subject, the method comprising contacting a cell comprising a cardiac ryanodine channel (RYR2) with a CaMKII inhibitor, CaMKII peptide inhibitor or polynucleotide encoding the CaMKII peptide inhibitor.

9. (Original) A method for inhibiting the phosphorylation of a ryanodine channel (RYR2) polypeptide in a subject, the method comprising contacting a cell comprising a cardiac ryanodine channel (RYR2) with a CAMKII inhibitor, CaMKII peptide inhibitor or polynucleotide encoding a CaMKII peptide inhibitor.

10. (Original) A method of treating a subject comprising a mutation associated with a cardiac arrhythmia, the method comprising administering to the subject a CaMKII inhibitor, CaMKII peptide inhibitor, analog, or fragment thereof or polynucleotide encoding a CaMKII peptide inhibitor.
The applicable claim interpretation has been set forth below.
Claims 8-9 recite a preamble specifying that the method is “in a subject”, but subsequently recite the active method step of “contacting a cell” (see, e.g., instant claims 8-9 at lines 1-3).  Therefore, the phrase “contacting a cell” in the body of each of claims 8-9 is reasonably understood in view of the preamble to require “contacting a cell [in a subject]”, which is reasonably understood to have the equivalent scope of “administering to a subject” as set forth at independent claim 10.  This is reasonable in view of dependent claims 14 and 19, which depend from claims 8-9 and explicitly recite an effect “in the subject”.
Claims 8-10 are understood to overlap in scope wherein the applicable patient population has a mutation associated with a cardiac arrhythmia in RYR2, which leads to cardiac arrhythmia, and wherein the method is practiced by administering a CAMKII inhibitor or CAMKII peptide inhibitor to the applicable patient population. This is reasonable in view of dependent claims 13 and 17-18, which depend from claims 8-10, respectively, and each recite “wherein the method inhibits a cardiac arrhythmia”.  Furthermore, this is reasonable in view of dependent claims 14 and 19-20, which depend from claims 8-10, respectively, and each recite “wherein the method inhibits catecholaminergic polymorphic ventricular tachycardia in the subject”.  
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	Dependent claims 13-14 and 17-20 recite intended or expected results, occurring after the performance of the steps recited in the body of claims 8-10. Therefore, such dependent claims do not recite additional steps or limit the claim scope to a particular structure, but instead simply express the intended result of positively recited process steps set forth in the body of claims 8-10.  Accordingly, such recitations are not limiting upon the claim scope beyond the extent that such issues must be present in the initial patient population in order to subsequently ameliorate such symptoms (see, e.g., MPEP § 2111.04).
	“Subject” is understood to include animals and humans (see, e.g., Spec. filed 1/2/2020 at 14 at lines 23-34)
	Additional claim interpretations are set forth below. 


Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Liu et al. (Calmodulin kinase II inhibition prevents arrhythmias in RyR2(R4496C+/-) mice with catecholaminergic polymorphic ventricular tachycardia, J. Mol. Cell Cardiol., vol. 50(1):214-222 (online 2010 Oct. 23); hereafter “Liu”; cited in IDS filed 10/19/2021 as cite No. 4).
	Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  Additional claim interpretations are discussed below.
	Regarding instant claims 8-11, 13-14, and 17-20, Liu identifies that Catecholaminergic polymorphic ventricular tachycardia (CPVT) is caused by mutations in the cardiac ryanodine receptor gene (RyR2), and subsequently demonstrates that “CaMKII inhibition with KN-93 completely prevented catecholamine-induced sustained ventricular tachyarrhythmia in RyR2R4496C+/- mice”, and concludes that “CaMKII inhibition may therefore represent a novel therapeutic target for patients with CPVT”(see, e.g., Liu at title, abs; see also id. at 215 at col I at 1st partial ¶, 215-216 at §§ 3.1 CaMKII Inhibition prevents ventricular tachycardia in RyR2R4496C+/- mice).  Regarding claims 8-10, Liu discloses a method of treating subjects (i.e., RyR2R4496C+/- mice) having a mutation associated with cardiac arrhythmia (i.e., RyR2R4496C+/-), by administering a CaMKII inhibitor (i.e., KN-93) to the subjects, wherein such CaMKII inhibitor is reasonably inferred to inhibit the phosphorylation of RyR2 by CaMKII (see, e.g., Liu at 214 at col II at 1st and 2nd ¶¶, 219 at §§ 3.8), and wherein the CaMKII inhibitor is administered to the mice via an IP bolus (see Liu at 215-216 at §§ 3.1; see also id. at 215 at col I at 1st partial ¶, abs). Regarding claim 11, the mutation is in a cardiac RyR2 (i.e., RyR2R4496C+/-) (see, e.g., Liu at abs, 219 at §§ 3.8). Regarding claims 13, 17, and 18, Liu explicitly discloses that CaMKII inhibition prevents ventricular tachycardia in RyR2R4496C+/- mice (see, e.g., Liu at abs, 219 at §§ 3.8; see also id. at 215 at col I at 1st partial ¶, 221 at col II at §§ 4.4).  Regarding claims 14, 19, and 20, Liu explicitly identifies that the model system utilized (i.e., RyR2R4496C+/- mice), is a “CPVT mouse model” (see, e.g., Liu at title, 221 at col II at §§ 4.4; see also id. at abs, explaining that CPVT is caused by mutations in RyR2).  Accordingly, an artisan would readily infer that the mouse model was representative of CPVT in humans and other subjects, and would readily appreciate that “CaMKII inhibition prevents ventricular tachycardia” in a subject with CPVT (see, e.g., Liu at title, abs, 215-216 at §§ 3.1, 221 at col II at §§ 4.4). 
	Accordingly, claims 8-11, 13-14, and 17-20 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 8-11, 13-14, and 17-20 above.
	Claim interpretation: The applicable claim interpretation has been set forth above in a separate section and preceding rejection, and those interpretations are incorporated herein.  Additional claim interpretations are discussed below.  The instant rejection is intended to address the non-elected species of another CaMKII inhibitor disclosed by Liu.
The teachings of Liu as applied to claims 8-11, 13-14, and 17-20 has been set forth above in a preceding rejection, and those discussions are incorporated herein.
Liu differs from a non-elected species of the claimed invention as follows: Liu does not reduce to practice the administration of the CaMKII inhibitor of autocamtide-2 related inhibitory peptide (“AIP”) to a subject with CPVT or cardiac arrhythmia, in vivo.  
However, in view of Liu, the use of any CaMKII inhibitor, including AIP, to treat or prevent arrhythmias in subjects with CPVT and having mutations in RyR2 would be obvious.  As discussed above in a preceding rejection, Liu provides proof of principle that the CaMKII inhibitor of KN-93 “prevents ventricular tachycardia” in a CPVT mouse model with a RyR2 mutation (see, e.g., discussions in preceding rejection, incorporated herein; see also Liu at title, abs, 215-216 at §§ 3.1, 221 at col II at §§ 4.4).  Liu subsequently provides direct guidance and motivation to artisans by identifying that “CaMKII inhibition” is “a promising therapeutic strategy for CPVT”, and that “CaMKII inhibition might be a novel target for the antiarrhythmic treatment of CPVT patients” (see, e.g., Liu at 221 at col II at §§ 4.4; see also id. at title, abs).  Accordingly, an artisan would readily envisage and appreciate that the disclosed experiments could be replicated using (i) different CPVT subjects, and (ii) different CaMKII inhibitors other than KN-93, in order to (iii) predictably and expectedly provide “antiarrhythmic treatment of CPVT”.  Specifically, an artisan reviewing the art for known CaMKII inhibitors would be reasonably directed to autocamtide-2 related inhibitory peptide (“AIP”), because AIP is identified explicitly by Liu, extensively tested by Liu, and would be reasonably inferred to be a functionally equivalent CaMKII inhibitor like KN-93 in view of Liu (see, e.g., Liu at abs, 415 at § 2.3, Fig. 1 on 216, 416-419 at §§ 3.2-3.8 and Figs. 2-7).  Therefore, an artisan would readily appreciate and predict that AIP could be utilized in place of KN-93 because both are art-recognized CaMKII inhibitors.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is the combination of prior art elements (i.e., CaMKII inhibitors such as AIP) according to known methods (i.e., the methods of treating subjects with CPVT and RyR2 mutations with CaMKII inhibitors as taught and suggested by Liu) to yield predictable results, namely the treatment (or prevention) of ventricular tachycardia as taught and suggested by Liu; furthermore each component would merely perform its art-recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)). Second, the claimed invention is the simple substitution of one known CaMKII inhibitor (i.e., KN-93) in the method of Liu for another CaMKII inhibitor (e.g., AIP), to obtain predictable results, namely the treatment (or prevention) of ventricular tachycardia as taught and suggested by Liu (see, e.g., MPEP § 2143(I)(B), (G)).  Third, Liu provides direct guidance and motivation to artisans to utilize CaMKII inhibitors in the treatment of CPVT patients, because Liu identifies that CaMKII inhibition” is “a promising therapeutic strategy for CPVT”, and that “CaMKII inhibition might be a novel target for the antiarrhythmic treatment of CPVT patients”; accordingly such guidance would reasonably prompt artisans in the CPVT treatment field to make variations of the proof-of-principle taught by Liu as necessary to move such treatment to clinical usage in humans as is typical in the pharmaceutical industry, including variations using different CPVT subjects (or model systems) and variations using different CaMKII inhibitors (e.g., AIP), wherein such variations would be predictable to one of ordinary skill in the art, and would be expected to treat (or prevent) ventricular tachycardia in such subjects as taught and suggested by Liu (see, e.g., MPEP § 2143(I)(F), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to follow a known method, of treating a known disease having a known cause in a known patient population, using a known drug, by administering the known drug to the known patient population via a known means of administration in order to achieve a known and expected result that was already predicted and explicitly taught by the prior art.
Accordingly, claims 8-11, 13-14, and 17-20 are rejected as obvious. 

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8-10 are representative of the pending claim scope and presently recite a functionally defined genus of peptides, namely “CaMKII peptide inhibitor, analog, or fragment thereof”, wherein the structures encompassed by such terminology are understood to necessarily be sufficient to achieve the functionality of inhibiting CaMKII (see, e.g., Spec. filed 1/2/2020 at 5 at lines 3-10).  This is problematic because the originally filed disclosure fails to actually provide a description of such a genus of functional “analogs, or fragments thereof” sufficient to actually inhibit CaMKII as required by instant claim 1.
The original disclosure describes the desired and hoped for activity attributable to the “analog” or “fragment” of a CaMKII peptide inhibitor that Applicant wants to encompass by such claim language (see, e.g., Spec. filed 1/2/2020 at 5 at lines 3-10, 6 at lines 8-14, 32 at lines 24-29, 33 at lines 20-31, noting that Applicant hopes to encompass “analogs” having “enhanced protease resistance”, “metalloprotease resistance”, etc., wherein such modifications either “enhance or do not inhibit their ability to modulate cardiac rhythm”; and wherein such “analogs” have a “more prolonged therapeutic effect upon administration”). 
The original disclosure provides broad guidance potentially encompassing an infinitely large genus of structures Applicant wants to “fence off” that might potentially exhibit the desired and hoped for activity noted above, including compounds substantially different from those actually disclosed (see, e.g., Spec. filed 1/2/2020 at 32 at line 21 to 33 at line 13, noting that cyclic peptides, non-naturally occurring amino acid variants, variants differing substantially by sequence identity over only a length of “at least 10, 13, [or] 15 amino acid residues”, variants generically differing by “mutations, insertions, post-translational modifications, and tandem replication”, variants differing by any form of “in vitro chemical derivatization”, randomly mutated variants, variants containing “beta or gamma amino acids”, etc.).  The original disclosure provides generic guidance, noting that “a fragment” means “at least 5” amino acids in length (see, e.g., Spec. filed 1/2/2020 at 33 at lines 15-20, note that no maximum length was provided), and noting that an “AIP analog” should have a “chemical structure designed to mimic AIP functional activity” that preferably results in “AIP analogs” that are “relatively resistant to in vivo degradation, resulting in a more prolonged therapeutic effect upon administration” (see, e.g., Spec. filed 1/2/2020 at 33 at lines 20-31). The term “analog” is broadly described to even include “non-protein” analogs (see id).
The problem with this description is that it amounts to a mere recitation of a desired and hoped for function, without actually identifying any such “analogs” or “fragments” capable of achieving such functionality.  The structural description amounts to an infinitely large “laundry list” of compounds than an artisan would be burdened to synthesize and test by screening simply to identify the metes and bounds of the instant claims.  A screening assay is not equivalent to possession of all “analogs” and “fragments” actually capable of achieving the claimed and required functionality (see, e.g., Spec. filed 1/02/2020 at 37 at lines 3-34, 38 at line 1 to 28, noting that the guidance provided by the Applicant appears to be equivalent to “screen libraries of chemical compounds”).  Possession of a screening method is evidence of possession only of a screening method, but is not evidence of possession of everything an artisan might make or discover by performing such method.   
The originally filed disclosure failed to test, reduce to practice, or unambiguously identify the structure of any “fragment” or “analog” of any CaMKII inhibitor. 
The originally filed disclosure identified zero structurally required consensus sequences or motifs necessary and sufficient to create a functional “fragment” or “analog” as presently claimed.  No disclosure providing a description sufficient to permit an artisan to determine, a priori, if a compound is included or excluded by the pending claim scope is present in the originally filed disclosure. 
The prior art is silent regarding the metes and bounds of such a genus.  Although the ordinary skill in the biological arts is high (e.g., a PhD or MS), the a priori predictability of the functionality of all possible chemical compounds (i.e., analogs) and fragments capable of acting as CaMKII inhibitors as required by the claim was very low at the time of filing.  Specifically, an artisan would not be reasonably apprised by the instant description which, if any, “analogs” or “fragments” (that may be cyclic, non-protein, etc.) were included or excluded by the functional language at the pending claims.  Therefore, in view of the instant disclosure, an artisan would not be aware of any functionally active “fragments” or “analogs” suitable for use in the claimed methods.
An artisan would be unaware if the pending claims read upon >>trillions of species of methods utilizing >>trillions of species of “analogs” or “fragments”, or if the claims read upon zero such fragments or analogs.  No structures of “analogs” or “fragments” satisfying the required functionality are claimed or disclosed on record.  Accordingly, such language merely recites a desired or hoped for result but fails to describe any structures of analogs or fragments that are actually capable of achieving such functionality.
In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Here, the functional limitation along with the terms “analog” and “fragment” as claimed and described by the original disclosure appear to be a fence attempting to encompass a perceived genus without an accompanying description meaningfully describing such a genus.
Accordingly, the scope of the genus is unknown, and may be vast and highly varied potentially encompassing >>trillions of species, or may contain only a few species highly similar to those explicitly disclosed.  Accordingly, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention at least because the original disclosure fails to reasonably identify what the full scope of the invention may be.
Accordingly, claims 10-11, 18, and 20 are rejected.

Pertinent Prior Art and Examiner Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pellicena et al., (CaMKII inhibitors: from research tools to therapeutic agents, Front. Pharmacol., vol 5:1-10 (20 February 2014); hereafter “Pellicena”; cited in IDS filed 10/19/2021 as cite No. 6) identifies known CaMKII inhibitors and identifies that such inhibitors were intended to treat arrhythmias circa 2014 (see, e.g., Pellicena at title, abs).
US 2010/0285033 A1 (Nov. 11, 2010; Bayer; cited in IDS filed 1/02/2020 as cite No. 3) describes methods, compositions, and uses of CaMKII inhibitors (see, e.g., US’033 at title, abs, claims), including methods of formulating CaMKII inhibitors in vectors (see, e.g., US’033 at ¶¶[0059]-[0063], [0086]). 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654